Citation Nr: 1627981	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-15 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected tonsillar hypertrophy or posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for gastro esophageal reflux disease (GERD), to include as secondary to service-connected PTSD. 

3. Entitlement to service connection for a bilateral wrist disability, to include undiagnosed pain as a result of the Veteran's service in Southwest Asia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from June 2003 to May 2007. He received a Navy and Marine Corps Achievement Medal, National Defense Service Medal, Global War on Terrorism Service Medal, Iraq Campaign Medal with Eagle, Globe and Anchor Device and a Good Conduct Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction over the Veteran's claims file has since been transferred to the RO in Des Moines, Iowa. 

This matter was remanded by the Board in November 2014 to afford the Veteran a hearing. The Veteran subsequently testified before the undersigned Veterans Law Judge at a June 2015 video hearing. 

In August 2015, these matters were remanded by the Board for further development. 

There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).

A supplemental statement of the case was issued in November 2015 further denying the claims. 



FINDINGS OF FACT

1. The weight of the evidence is against finding direct service connection for obstructive sleep apnea.

2. The weight of the evidence is against finding that the Veteran's service-connected PTSD caused or aggravated his obstructive sleep apnea. 

3. The evidence is at least in equipoise that the Veteran's obstructive sleep apnea is aggravated by his service-connected tonsillar hypertrophy.

4. The weight of the evidence is against finding direct service connection for gastro esophageal reflux disease (GERD). 

5. The weight of the evidence is against finding that the Veteran's service-connected PTSD caused or aggravated his gastro esophageal reflux disease (GERD). 

6. The evidence is at least in equipoise that the Veteran has a current bilateral wrist disability that is related to an in-service injury. 


CONCLUSION OF LAW

1. The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2. The criteria for entitlement to service connection for a gastrointestinal disorder, to include GERD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for a bilateral wrist disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would allow aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).

A. Sleep Apnea

The Veteran alleges that obstructive sleep apnea is directly related to his military service, or, in the alternative, that his service-connected PTSD or his service-connected tonsillar hypertrophy aggravates his obstructive sleep apnea. 

The Veteran testified that he was always tired while service in Iraq. He testified that he got medically separated from the Navy but was planning on getting a sleep study before this happened. He did, however get diagnosed with obstructive sleep apnea and prescribed a CPAP within a year of service. 

The VA examiner noted in November 2015 that obstructive sleep apnea is a mechanical issue and the strongest risk factor in adults is obesity and that the Veteran has been obese since at least 2007. The VA examiner also noted that there are ongoing studies regarding a possible relationship between PTSD and obstructive sleep apnea, but none has been established. The Board finds these findings to be persuasive and that the weight of the evidence would be against finding direct service connection or secondary service connection for obstructive sleep apnea through the Veteran's service-connected PTSD. 

The Board does find, however, that the evidence is at least in equipoise as to whether the service-connected tonsillar hypertrophy aggravates the Veteran's obstructive sleep apnea. The VA examiner noted that the veteran was diagnosed with tonsillar hypertrophy. The hypertrophy was asymptomatic and was found incidentally. The examiner opined that is as likely as not that the veteran had enlarged tonsils since childhood; it is unlikely that the enlarged tonsils would have developed spontaneously within the prior 4 years of military service.  The examiner opined that it is more likely than not (with greater than 50 percent probability) that the veteran's OSA is a result of obesity. It would be resorting to mere speculation to state that the tonsillar hypertrophy was permanently aggravated beyond normal progression because it is unclear what size they were prior to military enlistment as they were asymptomatic. The VA examiner concluded that the tonsillar hypertrophy could be contributing to the OSA, to what degree really is unknown until he has the tonsils removed, but that is not the first line treatment for OSA.

The Veteran submitted records from a private physician. That physician noted that the Veteran felt tonsils in throat and had problems with swallowing and breathing during the day. He noted that there is a possible improvement with OSA after a tonsillectomy but it is difficult to say how much of a percentage. In a follow-up note in February 2016, the surgeon indicated that 80 percent of the time a tonsillectomy can improve a sleep study by 50 percent. The Board finds that the VA examiner's opinion that the tonsillar hypertrophy could contribute to the OSA coupled with the private physicians conclusion that it was more than 50 percent likely that a tonsillectomy would improve a sleep study both constitute evidence that is at least in equipoise that the Veteran's service-connected tonsil condition aggravates his current obstructive sleep apnea beyond the normal progression of the condition. Therefore, this claim is granted. 

B. GERD

The Veteran testified that he had vomiting and burning sensations and GERD symptoms in service that were attributable to pain attacks and PTSD. He currently reports one or two episodes a week of heartburn, chest pain and difficulty swallowing. He testified that he has vomiting episodes once a month. The Veteran contends that his current GERD disability is aggravated by his service-connected PTSD disability. 

The VA examiner opined in November 2015 that it was more likely than not that the Veteran's GERD symptoms are due to either lower esophageal relaxation, hypotension of the lower esophageal sphincter, or anatomic disruption of the gastro esophageal function. The examiner outlined that risk factors for GERD include obesity which the Veteran currently has. The examiner noted that many patients diagnosed with PTSD may have GERD symptoms but GERD symptoms are also very common in adults that do not have PTSD. The examiner also addressed whether or not PTSD could aggravate the GERD. The examiner noted that common foods can aggravate GERD symptoms. Also, regardless of mental health history, GERD is very common in the adult population. Therefore, the examiner opined that it was less likely than not that the Veteran's GERD is aggravated by PTSD. 

The Veteran contends that the examination was inadequate because the examiner did not address whether the PTSD symptoms of anxiety and stress specifically aggravated the Veteran's GERD. 

Because no opinion could be rendered without speculation and given the broad array of causes of and aggravators for PTSD, the Board finds that the weight of the evidence of against finding that the service-connected PTSD aggravates the Veteran's GERD. 

The Board also notes that because there is no documentation of in-service occurrence, the Veteran is also not eligible for direct service connection for GERD. 

C. Bilateral Wrist Disability

The Veteran alleges direct service connection for his bilateral wrist disability as well as due to service in Southwest Asia. Because the Board finds that the elements for direct service connection have been met, it will not analyze whether the disability was a result of undiagnosed pain as a result of service in Southwest Asia. 

The Veteran testified that he was a Humvee driver in 2005 in Iraq that crashed into a jersey barrier on the side of the road and hurt his wrist. He asks the Board to give him the benefit of the doubt because he does not have records from the Iraqi aid station and that station did not keep electronic records. The Veteran brought his Navy Achievement Medal to the hearing and asserts that this shows he partook in the Baghdad elections which happened at the same time as the Humvee accident. 

The Veteran reported he was treated at both Salt Lake City VA and Iowa City VA hospitals and attended physical therapy at Salt Lake City VA and was given a wrist brace. He reports that since then he has limited mobility in his wrists and feels grinding and painful movements particular in the upward direction. 

In April 2008, his wrists were examined at the Salt Lake City VA and there was mild decrease in wrist extension noted. There was also an appreciable raised lunate on the left compared to the right. The Veteran did attend physical therapy in June 2008 at Salt Lake City VA where he reported pain in his bilateral wrists that has been occurring since a Humvee accident in 2005. The Veteran was prescribed a splint. He was listed as having a secondary diagnosis of multiple arthlagias affecting many areas including his wrists. 

The Board finds the Veteran's reports of an in-service injury to be credible despite the lack of documentation. 

The Board also considered the finding of the VA examiner in November 2015.  The examiner found that current symptoms of intermittent pain and minimal decreased range of motion do not constitute a diagnosis at this time. The Board, however, finds that the evidence is at least in equipoise that the Veteran has a current disability. Furthermore, the Veteran reported his bilateral wrist pain within a year after his separation from service. Finally, the examiner opined that it is as likely as not that his bilateral wrist pain incurred in service as there was no other intervening injury noted. Therefore, all elements of service connection are met for bilateral wrist pain. 

II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a May 2008 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with a VA examination which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his GERD, obstructive sleep apnea and bilateral wrist injury. The record was also held open for 30 days after the hearing for the Veteran to submit any new VA treatment records. 



ORDER

Entitlement to service connection for sleep apnea as secondary to service-connected tonsillar hypertrophy is granted. 

Entitlement to service connection for GERD, to include as secondary to PTSD is denied. 

Entitlement to service connection for bilateral wrist pain is granted. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


